517 Pa. 309 (1988)
535 A.2d 1051
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION
v.
Ronald F. SMOLUK and Margaret V. Smoluk, H/W, Appellants at No. 63, and Eric and Hazel M. Kemp, H/W, Hazel M. Kemp, Appellant at No. 68.
Supreme Court of Pennsylvania.
Argued December 10, 1987.
Decided January 19, 1988.
Murray S. Eckell, George D. Harwood, Media, for appellants.
Spencer A. Manthorpe, William J. Cressler, Harrisburg, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Orders affirmed.